Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Stephen Sequin, Reg. No. 70,788 on January 27, 2021.
 Amend the Claims as follows:

1.	(CURRENTLY AMENDED) A method of repairing an airfoil for a gas turbine engine, comprising:
providing an airfoil body, the airfoil body having external walls extending between a leading edge and a trailing edge, wherein the airfoil body extends in a chordwise direction between the leading edge and the trailing edge, the airfoil body extends in a thickness direction between pressure and suction sides defined by the external walls;
providing a baffle, the baffle including a baffle body defining an internal passage in the baffle body for conveying coolant, and sidewalls of the baffle body defining a first contour;
defining a first cavity and defining a second cavity in the airfoil body such that each of the first and second cavities is bounded by the external walls, the first cavity extending inwardly from the external walls to define a second contour complementary to the first contour, and the airfoil body includes an internal rib spanning between the pressure and suction sides to bound the first cavity and the second cavity; and
inserting the baffle into the first cavity such that a majority of external surfaces of the sidewalls abut internal surfaces of the airfoil body that define the first cavity, wherein the internal passage along the sidewalls is fluidly isolated from the first cavity.

2.	(CURRENTLY AMENDED) The method as recited in claim 1, wherein:
the step of defining the first cavity includes removing material from the trailing edge to define an opening to the first cavity; and


3.	(CURRENTLY AMENDED) The method as recited in claim 2, wherein the inserting step occurs subsequent to the removing material from the trailing edge to define the opening to the first cavity.

4.	(CURRENTLY AMENDED) The method as recited in claim 3, wherein the airfoil body is made of a first material, and the baffle body is made of a second, different material.

5-6.	(CANCELLED)

7.	(CURRENTLY AMENDED) The method as recited in claim 1, wherein the baffle is sized to form an interference fit with surfaces of the first cavity.

8.	(CANCELLED)

9.	(CURRENTLY AMENDED) The method as recited in claim 1, wherein the sidewalls of the baffle body have a complementary geometry to the internal surfaces of the airfoil body that define the first cavity

10.	(CANCELLED)

11.	(CURRENTLY AMENDED) The method as recited in claim 9, wherein the sidewalls define an intermediate region between an inlet region and an exit region, the inlet region is configured to receive coolant, and the sidewalls are spaced apart at the exit region to define one or more exit ports configured to eject coolant outwardly of the first cavity adjacent to the trailing edge.

12.	(ORIGINAL) The method as recited in claim 11, wherein the inlet region tapers towards the intermediate region.

13.	(ORIGINAL) The method as recited in claim 11, wherein the exit region of the baffle body extends in the chordwise direction outwardly of the trailing edge.

14.	(CURRENTLY AMENDED) The method as recited in claim 1, wherein the baffle body includes a plurality of cooling features within the internal passage.

15.	(ORIGINAL) The method as recited in claim 14, wherein at least some of the plurality of cooling features are pedestals extending between opposed surfaces of the internal passage.

16.	(CURRENTLY AMENDED) The method as recited in claim 1, wherein the airfoil body extends in a radial direction between a platform and an airfoil tip, the first cavity extends inwardly from the airfoil tip, and the baffle body is situated in the first cavity such that the internal passage is configured to eject coolant in a direction radially outward from the airfoil tip.

17.	(CURRENTLY AMENDED) The method as recited in claim 1, wherein the airfoil body is made of a first material, and the baffle body is made of a second, different material having a lesser thermal resistance than the first material.

18.	(CURRENTLY AMENDED) The method as recited in claim 17, wherein the baffle is sized to form an interference fit with surfaces of the first cavity.

19.	(ORIGINAL) The method as recited in claim 1, wherein the baffle is removable from the airfoil body.

20.	(CURRENTLY AMENDED) The method as recited in claim 19, wherein the baffle is sized to form an interference fit with surfaces of the first cavity

21.	(NEW) The method as recited in claim 18, wherein the step of defining the first cavity includes removing material from the trailing edge to define an opening to the first cavity.

22.	(NEW) The method as recited in claim 21, the sidewalls of the baffle body are spaced apart by an exit wall to define one or more exit ports situated adjacent to the opening.

23.	(NEW) The method as recited in claim 22, wherein the baffle body includes a plurality of cooling features within the internal passage.

24.	(NEW) The method as recited in claim 21, wherein the baffle is removable from the airfoil body.

Allowable Subject Matter
Claims 1-4, 7, 9, & 11-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726